Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on May 10th, 2022, claims 1, 5, and 15 have been amended, claims 2, 3, 13, 19 and 20 have been cancelled and no new claim has been added.  Therefore, claims 1, 4-9, 11, 12, 14-18, are pending for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 is dependent upon canceled claim 11.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten et al. (US 20190387998 A1) in view of Shouldice et al. (US 20200367810 A1) and Correa Ramirez et al. (US 20200178887 A1).
In regards to claim 1, Garten teaches a method for creating a personalized audio experience (Paragraphs 38, 208).  Garten further teaches determining a distribution of user-specific asleep values for a physiological feature when a user is determined to be asleep (Paragraphs 6, 267).  Garten further teaches altering an audio experience based on based on determining the user is asleep or awake (Paragraphs 766-769).  Garten fails to teach determining a distribution of user-specific awake values for the physiological feature when the user is determined to be awake.  Shouldice on the other hand teaches determining a distribution of user-specific awake values for the physiological feature when the user is determined to be awake (Paragraphs 6, 220, 221), Shouldice also teaches determining the user is asleep when a measured value of the physiological feature extracted from a real-time physiological signal is in the distribution of user-specific asleep values(Paragraphs 6, 180, 245) ; determining the user is awake when a measured value of the physiological feature extracted from the real-time physiological signal is in the distribution of user-specific awake values (Paragraphs 6, 220, 221,  245).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Shouldice’s teaching with Garten’s teaching in order to adapt a musical/acoustic output to cater to an individual’s mood or natural behavior.
Garten modified fails to teach determining the user has been awake for a threshold amount of time; and altering an audio experience based on determining the user is asleep or awake, wherein altering the audio experience comprises instructing the user to stand up when the user is determined to be awake for the threshold amount of time.  Correa Ramirez on the other hand teaches determining the user has been awake for a threshold amount of time; and altering an audio experience based on determining the user is asleep or awake, wherein altering the audio experience comprises instructing the user to stand up when the user is determined to be awake for the threshold amount of time (Paragraph 168), i.e. the sleep monitoring system may monitor a person's sleep and, based on various sensor data, determine that the person is in light, deep, or REM sleep, or is in an awake state (all of which may be considered "sleep states"--even the "awake" state).  However, it may nonetheless be desirable to avoid allowing the person to oversleep beyond a certain amount. Thus, in block 4210, a further determination may be made as to whether the time elapsed since the wake time was met has exceeded a specified threshold, e.g., 15 minutes or 30 minutes. If it is determined in block 4210 that the threshold has been exceeded, then the technique may proceed to block 4212, in which the alarm associated with the side of the mattress that the person is on may be activated, hence after a subset sleep state such as an awake state is detected for 15-30 minutes, an audio experience is altered to enable the individual to get up.
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Correa Ramirez teaching with Garten modified’s teaching in order to adapt a musical/acoustic output to cater to an individual’s mood, sleep or natural behavior.
In regards to claim 4, Garten modified teaches entering a low-power mode by one or more sensors in response to determining the user is asleep, i.e. when the EEG device detects that Billy is approaching a sleep state, the app automatically fades the music volume down. When the EEG device detects that Billy has fallen asleep, the app on his device fades out the music entirely (Paragraphs 767-768) hence operating a lower powered mode.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten et al. (US 20190387998 A1) in view of Shouldice et al. (US 20160151603 A1) and Correa Ramirez et al. (US 20200178887 A1).
In regards to claim 5, Garten teaches a method for creating a personalized audio experience (Paragraphs 38, 208) for the purpose of improving sleep health (Paragraphs 6, 7).
Garten fails to teach to create a more personalized distribution of asleep values as compared to the population-level data.  Shouldice ‘1603 on the other hand teaches a more personalized sleep values relative to the user, wherein the personalized values are adjusted according to comparison to a population pool (Paragraphs 79, 368, 386, 373).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Shouldice’s ‘1603 teaching with Garten’s teaching in order to adapt a musical/acoustic output to cater to an individual’s mood, sleep or natural behavior.
Garten modified fails to teach determining the user has been awake for a threshold amount of time; and altering an audio experience based on determining the user is asleep or awake based on measured physiological features extracted, wherein altering the audio experience comprises instructing the user to stand up when the user is determined to be awake for the threshold amount of time.  Correa Ramirez on the other hand teaches determining the user has been awake for a threshold amount of time; and altering an audio experience based on determining the user is asleep or awake, wherein altering the audio experience comprises instructing the user to stand up when the user is determined to be awake for the threshold amount of time (Paragraph 168), i.e. the sleep monitoring system may monitor a person's sleep and, based on various sensor data, determine that the person is in light, deep, or REM sleep, or is in an awake state (all of which may be considered "sleep states"--even the "awake" state).  However, it may nonetheless be desirable to avoid allowing the person to oversleep beyond a certain amount. Thus, in block 4210, a further determination may be made as to whether the time elapsed since the wake time was met has exceeded a specified threshold, e.g., 15 minutes or 30 minutes. If it is determined in block 4210 that the threshold has been exceeded, then the technique may proceed to block 4212, in which the alarm associated with the side of the mattress that the person is on may be activated, hence after a subset sleep state such as an awake state is detected for 15-30 minutes, an audio experience is altered to enable the individual to get up.
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Correa Ramirez teaching with Garten modified’s teaching in order to adapt a musical/acoustic output to cater to an individual’s mood, sleep or natural behavior.
In regards to claim 6, Garten modified teaches provide a system with a plurality of bio-signal sensors, each bio-signal sensor comprising at least one brainwave sensor; and at least one computing device in communication with the plurality of bio-signals sensor to continuously receive bio-signal data comprising brainwave data of a plurality of users. The at least one computing device may be configured to: detect an EEG response as a segment of the brainwave data at a time period (Paragraph 52), which in turn is a sensor signal capable of detecting the physiological feature.
In regards to claim 7, Garten modified teaches the physiological signal is a respiration waveform (Paragraphs 270).
In regards to claim 8, Garten modified teaches the physiological feature comprising a respiration rate or heart rate (Paragraph 270).
In regards to claim 9, Garten modified teaches the initialization stage lasts for a pre-determined amount of time (Paragraph 91).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten et al. (US 20190387998 A1) in view of Shouldice et al. (US 20160151603 A1) and Correa Ramirez et al. (US 20200178887 A1) as applied to claims 5 above, and further in view of Ahmed et al. (US 20140073486 A1).
In regards to claim 14, Garten modified fails to teach outputting at least one of time-to-sleep onset or how many times the user awoke during a sleep period.  Ahmed on the other hand teaches parameters of the user during sleep including, but not limited to, an overlaid graph 1573 of heart rate and movement during sleep, statistics 1574 on the maximum heart rate, minimum heart rate, number of times the user awoke during sleep, average movement during sleep, a sleep cycle indicator 1576 showing durations spent awake, in light sleep, in deep sleep and in REM sleep, and a sleep duration graph 1578 showing the number of hours slept over a period of time (Paragraph 185).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lim’s teaching with Garten modified’s teaching in order to effectively monitor the sleep patterns of a user.

Claim(s) 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice et al. (US 20200367810 A1) in view of Correa Ramirez et al. (US 20200178887 A1).
In regards to claim 15, Shouldice teaches a method for creating a personalized audio experience (Paragraphs 9, 20, 51) comprising: during an initialization stage determining a distribution of user-specific awake values for the physiological feature when the user is determined to be awake (Paragraphs 6, 220, 221), Shouldice also teaches determining the user is asleep when a measured value of the physiological feature extracted from a real-time physiological signal is in the distribution of user-specific asleep values(Paragraphs 6, 180, 245) ; determining the user is awake when a measured value of the physiological feature extracted from the real-time physiological signal is in the distribution of user-specific awake values (Paragraphs 6, 220, 221, 245).
Shouldice fails to teach determining the user has been awake for a threshold amount of time; and altering an audio experience based on determining the user is asleep or awake, wherein altering the audio experience comprises instructing the user to stand up when the user is determined to be awake for the threshold amount of time.  Correa Ramirez on the other hand teaches determining the user has been awake for a threshold amount of time; and altering an audio experience based on determining the user is asleep or awake, wherein altering the audio experience comprises instructing the user to stand up when the user is determined to be awake for the threshold amount of time (Paragraph 168), i.e. the sleep monitoring system may monitor a person's sleep and, based on various sensor data, determine that the person is in light, deep, or REM sleep, or is in an awake state (all of which may be considered "sleep states"--even the "awake" state).  However, it may nonetheless be desirable to avoid allowing the person to oversleep beyond a certain amount. Thus, in block 4210, a further determination may be made as to whether the time elapsed since the wake time was met has exceeded a specified threshold, e.g., 15 minutes or 30 minutes. If it is determined in block 4210 that the threshold has been exceeded, then the technique may proceed to block 4212, in which the alarm associated with the side of the mattress that the person is on may be activated, hence after a subset sleep state such as an awake state is detected for 15-30 minutes, an audio experience is altered to enable the individual to get up.
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Correa Ramirez teaching with Shouldice modified’s teaching in order to adapt a musical/acoustic output to cater to an individual’s mood, sleep or natural behavior.
In regards to claim 17, Shouldice modified teaches the physiological signal is a respiration waveform (Paragraphs 20, 53).
In regards to claim 18, Shouldice modified teaches the physiological feature comprising a respiration rate or heart rate (Paragraph 53).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice et al. (US 20200367810 A1) in view of Correa Ramirez et al. (US 20200178887 A1) as applied to claim 15 above, and further in view of Garten et al. (US 20190387998 A1).
In regards to claim 16, Shouldice modified fails to teach the sensor signal comprises one of: an accelerometer signal, photoplethysmogram (PPG) signal, a radar signal, or any other sensor signal capable of detecting the physiological feature. Garten on the other hand teaches provide a system with a plurality of bio-signal sensors, each bio-signal sensor comprising at least one brainwave sensor; and at least one computing device in communication with the plurality of bio-signals sensor to continuously receive bio-signal data comprising brainwave data of a plurality of users. The at least one computing device may be configured to: detect an EEG response as a segment of the brainwave data at a time period (Paragraph 52), which in turn is a sensor signal capable of detecting the physiological feature.
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Garten’s teaching with Shouldice modified’s teaching in order to adapt a musical/acoustic output to cater to an individual’s mood, sleep or natural behavior.


Response to Arguments
Examiner acknowledges the amended claims, and has addressed the applicant’s amendments under new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                                                      

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685